Title: To James Madison from Josef Yznardy, 12 July 1805 (Abstract)
From: Yznardy, Josef
To: Madison, James


          § From Josef Yznardy. 12 July 1805, Madrid. Came to this court on several matters both private and official when Monroe was here, continuing in his true desires of avoiding [causes of] dissatisfaction, and knowing himself with some power for persuasion in whatever way might be useful, he arrived when negotiations were broken off, with profound regret at having been unable to serve as he had done before now: since Pinckney’s arrival, Yznardy had informed him of all military and naval occurrences in the ports of his district and considered JM informed of all that and himself free from all accusations of neglect; and now hastens to tell JM that the said Pinckney told Yznardy that he withdrew, leaving in charge Mr. Young who has not yet appeared there.
          JM knows from Yznardy’s different statements the wish he has to have named, or to be authorized to appoint, a vice-consul or agent at Algeciras in the proper form and that in the interim Miguel Collety was there. Captain Stewart, influenced greatly by one Mr. Meade of Cádiz, who proclaims he will be the true consul, gave the appointment of which Yznardy encloses a copy. Not knowing if he had the authority for it, Yznardy has left him until he might have the proper answer from JM to whom he sends two copies of a letter to the governor of Cádiz about the events that [are happening] under the said Stewart. Having helped the said Mr. Pinckney on his way so that he might give JM Yznardy’s proper complaint, as well as [news of] several seizures by French and Spanish privateers of American ships carried to the ports of his districts and principally about the brigantine of which the copy sent to the general of the marine speaks. Hopes all this will earn JM’s approbation, knowing that in this he performed more immediate service of his position than he might in Cádiz. His vice-consul, to whom it appears that under the influence of Meade, representations have been made that seem to him dangerous, has given JM an official report of all that happened.
          The news there is of the taking of Jamaica and [illegible] by a squadron of nineteen French and Spanish vessels; that Napoleon Bonaparte had joined Genoa to his territories [and will do?] the same with all the rest of Italy.
          Forty Spanish gunboats have assembled in Algeciras where they have arrested our gunboat New York No. 3; the appropriate steps for obtaining its release have been taken.
          There are nine Spanish warships ready at Cartagena, two- and three-deckers among them, under the command of Admiral Salcedo of the squadron. In Cádiz there are seven and in Ferrol are fifteen Spanish and French ships whose destination is unknown. The Spanish government seems to be sustaining the war with requisite firmness.
        